Citation Nr: 1455864	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

While the RO has indicated the claim stemmed only from an October 2008 rating decision, the Board notes that in May 2008 the Veteran submitted a statement in support of his claim from his social worker at the Shreveport Vet Center, within one year of the May 2008 rating decision noted above.  Applicable regulations provide that evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the May 2008 rating decision did not become final.  Accordingly, the claim on appeal stems from that May 2008 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file only includes documents that are duplicative of those in VBMS.  


FINDINGS OF FACT

The Veteran has PTSD that is related to an in-service stressor and a depressive disorder secondary to his PTSD.


CONCLUSION OF LAW

PTSD was incurred in service, and a depressive disorder is proximately due to or the result of PTSD. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed that he has a current psychiatric disorder due to his experiences in Vietnam.  

During his September 1968 entrance examination, the Veteran reported a history of nervous trouble, but clarified that this referred to a nervous stomach.  Nevertheless, history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Indeed, the September 1968 examiner reported the normal results of a psychiatric examination.  On review of the entire record, the Board concludes that there is insufficient evidence to show that a psychiatric condition clearly and unmistakably preexisted service.  Therefore, the Veteran is presumed to have been sound at the time of entry into active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran's service treatment records do document an April 1970 depressive reaction.  

Moreover, in May 2008, the Veteran submitted a stressor statement describing his experiences in Vietnam with the military occupational specialty of a warehouse clerk.  He explained that his duties as a warehouse clerk included transporting supplies and material to other units in Vietnam.  On one such convoy from Long Binh to Phu Bai, he reported receiving enemy fire that wounded two soldiers.  In that statement, he further described a similar experience witnessing the bombing of a building while on a convoy out of Saigon.  

The Veteran's DD 214 verifies his military occupational specialty of a warehouse clerk and that he served in the Republic of Vietnam from June 1969 to August 1970.  His service personnel records also confirm his military occupational specialty as a sales clerk and storage specialist while in Vietnam.  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) (2014).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-
 imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, helplessness, or horror. Id. 

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service 
record, the official history of each organization in which such veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to veteran's fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843 (Jul. 13, 2010).

Based on the foregoing, the Board finds that the Veteran had a fear of hostile military service during his period of active duty.

In addition, a March 2010 VA examiner and an October 2010 VA examiner both determined that the Veteran has PTSD that is related to his military service.  The the October 2010 VA examiner specifically stated that the Veteran's PTSD was at least as likely as not caused by or a result of the conceded stressor of the Veteran serving in Vietnam.  Moreover, the March 2010 VA examiner opined that the Veteran's depressive disorder was secondary to his PTSD.  The Board further notes that the October 2010 VA examiner indicated that it is virtually impossible to try to partial out signs and symptoms of his psychiatric disorders.

For these reasons, the Board concludes that service connection is warranted for PTSD and depressive disorder.


ORDER

Service connection for PTSD and depressive disorder is granted.  



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


